ACCEPTED
                                                                                                                  12-15-00175-CV
                                                                                                     TWELFTH COURT OF APPEALS
                                                                                                                   TYLER, TEXAS
                                                                                                             9/14/2015 3:37:33 PM
                                                       RTIN                                                             Pam Estes
                                                                                                                           CLERK
                                                     WALKER,~.~.
                                                       ATTORNEYS AT LAW                              Of Counsel:
       MARISA M. SCHOUTEN                                                                          BLAKE BAILEY
 BOARD CERTIFIED -CIVIL APPELLATE LAW                                                      TEXAS BOARD OF LEGAL SPECIALIZATION
  TEXAS BOARD OF LEGAL SPECIALIZATION                                                              Personal Injury Trial Law
MSCHOUTEN «MARTINWALKHRLAW.COM                                                                        Civil Appellate Law
                                                                                            FILED IN
        121 N. SPRING AVENUE
       THE ARCADIA THEATER                                                           12th COURT OF APPEALS
         TYLER,TEXAS 75702                                                                TYLER, TEXAS
 OFFICE(903)526-1600 FAX(903) 595-0796
                                                                                     9/14/2015 3:37:33 PM
                                                                                            PAM ESTES
                                                                                              Clerk


                                                    September 14, 2015



            Twelfth Court of Appeals
            1517 W. Front St., Ste. 354
            Tyler, TX 75702

            Re:       Case Number:                 12-15-00175-CV
                      Trial Court Case Number:     11-3019-B/S 1

            Style: Brown-Eyed Girl, LLC d/b/a Leigh Oliver's, and Brown-Eyed Girl, LLC d/b/a Leigh
                   Oliver's, as Assignee of Gourmet Resources, LLC and Alexandra Weeks,Individually
                   and d/b/a Gourmet Resources, LLC v. Truck Insurance Exchange

            Dear Sir or Madam:

                   Please be advised that the above-referenced case has settled. Dismissal paperwork is
            being prepared and will be filed shortly.

                      Please let me know if you have any questions.

                                                          Sincerely yours,

                                                         MARTIN
                                                         WALI


                                                            arisa Schouten

            MS/bg




                                                 WW W.MARTINWALKERLAW.COM
cc:   Mr. George Chandler
      CHANDLER,MATHIS & ZIVLEY,P.C.
      PO Box 340
      Luflcin, Texas 75902
      Via fax (936)632-1304

      Mr. E. Ray Edwards
      GANN & EDWARDS
      7500 San Felipe, Ste. 410
      Houston, Texas 77063
      Via fax (713)782-6785

      Kevin L. Sewell
      Martin, Disiere, Jefferson &Wisdom,LLP
      Tollway Plaza One
      16000 N. Dallas Parkway, Suite 800
      Dallas, Texas 75248
      Via fax (214)420-5501

      Leigh Porter
      Wilson Law Firm
      909 ESE Loop 323, Ste. 400
      Tyler, TX 75701
      Via fax(903)509-5091

      Terry Womac
      Beirne, Maynard &Parson, L.L.P.
      1300 Post Oak Blvd., Ste. 2500
      Houston, TX 77056
      Via fax (713)623-0887